               Case 2:19-cv-01262-RSL Document 21 Filed 01/19/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   SETH KORLEY MARTEY,                                   No. C19-01262 RSL
10                        Plaintiff,                       SECOND JOINT STIPULATION AND
11                                                         ORDER HOLDING
                    v.                                     CASE IN ABEYANCE
12   MICHAEL RICHARD POMPEO, et al.,
13                          Defendants.
14
15          Plaintiff brings this litigation pursuant to the Administrative Procedure Act seeking, inter

16   alia, to compel Defendants to adjudicate the immigration visa application of Plaintiff’s daughter.

17   Dkt. No. 1. Defendants have yet to answer the Complaint. On October 2, 2020, the Court
18
     granted the Parties’ request to hold this case in abeyance until after the interview of Plaintiff’s
19
     daughter then-scheduled for January 4, 2021. Dkt. No. 19. However, though the interview was
20
     conducted, another interview was necessary, which was scheduled for January 11, 2021 but now
21
     rescheduled for March 31, 2021.
22
23
24   JOINT STIPLUATION AND ORDER                                             UNITED STATES ATTORNEY
     (C19-01262 RSL) - 1                                                      1201 PACIFIC AVE., STE. 700
                                                                                 TACOMA, WA 98402
                                                                                    (253) 428-3800
               Case 2:19-cv-01262-RSL Document 21 Filed 01/19/21 Page 2 of 3




             The Parties submit that there is good cause to continue to hold this case in abeyance until
 1
 2     for an additional ninety days. The parties are discussing the possible resolution of this matter

 3     after the interview is completed before a consular officer at the Consulate. Because this may
 4   lead to complete resolution of this litigation without the need for further judicial intervention, the
 5
          Parties agree that this case should be held in abeyance until the interview is completed.
 6
            Accordingly, the Parties hereby STIPULATE AND AGREE, AND JOINTLY REQUEST
 7
     that the Court hold this case in abeyance, and order the Parties to file a joint status report on or
 8
 9   before April 15, 2021.

10   Dated: January 15, 2021

11   Respectfully submitted,
                                                                         BRIAN T. MORAN
12                                                                      United States Attorney
13
                     s/ Bart Klein                                     /s/ Michelle R. Lambert
14          BART KLEIN WSBA #10909                                   MICHELLE R. LAMBERT
              Law Offices of Bart Klein                                     NYS#4666657
15                  WSBA # 10909                                  Assistant United States Attorney
          605 First Avenue South, Suite 500                        United States Attorney’s Office
16                Seattle, WA 98104                                1201 Pacific Avenue, Suite 700
17               Tel.: (206) 624-3787                                    Tacoma, WA 98402
                 Fax: (206) 624-6371                                     Tel.: (253) 428-3824
18           Bart.Klein@bartklein.com                            Email: michelle.lambert@usdoj.gov

19               Attorney for Plaintiff                                Attorney for Defendants
20
21
22
23
24   JOINT STIPLUATION AND ORDER                                              UNITED STATES ATTORNEY
     (C19-01262 RSL) - 2                                                       1201 PACIFIC AVE., STE. 700
                                                                                  TACOMA, WA 98402
                                                                                     (253) 428-3800
               Case 2:19-cv-01262-RSL Document 21 Filed 01/19/21 Page 3 of 3




 1
                                                   ORDER
 2
             The Parties having so stipulated, the above is SO ORDERED. The Parties shall file a
 3
     joint status report on or before April 15, 2021.
 4
 5
 6                  Dated this 19th day of January, 2021.
 7
 8
 9                                                      ROBERT S. LASNIK
10                                                      United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24   JOINT STIPLUATION AND ORDER                                        UNITED STATES ATTORNEY
     (C19-01262 RSL) - 3                                                 1201 PACIFIC AVE., STE. 700
                                                                            TACOMA, WA 98402
                                                                               (253) 428-3800
